Citation Nr: 1218288	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  08-26 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for diabetes mellitus, currently evaluated as 20 percent disabling.   

2.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran (appellant) served on active duty from July 1966 to July1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran seeks an increased evaluation for diabetes mellitus, currently evaluated as 20 percent disabling.  In a November 2007 statement his private doctor indicated that the Veteran had a diagnosis of diabetes and was begun on medication in July 2007.  No attempts have been made to obtain treatment records from this clinician.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See 38 C.F.R. § 3.159(c)(1); See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Additionally, the record shows that the Veteran was last examined by VA in 2007.  The United States Court of Appeals for Veterans Claims (Court) has held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In light of the lengthy period of time since the Veteran was last examined, the claim must be remanded in order to afford the Veteran a VA examination to determine the current severity of his disability.

In Rice v. Shinseki, 22 Vet. App. 447 (2009).the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The Veteran's representative has submitted argument in May 2012 regarding a total disability rating.  While this issue was previously denied in February 2009, and not appealed, the issue has again been raised by the record.  Therefore, further development is warranted to ascertain whether the appellant's symptoms attributable to the service-connected disorder more nearly approximate the criteria for a total rating based on unemployability.  

The Court has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on the ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2011); Beaty v. Brown, 6 Vet. App. 532, 537 (1994) and Obert v. Brown, 5 Vet. App. 30, 33 (1993).  In light of the above, the Board finds that the Veteran requires a current VA examination to ascertain whether unemployability due to service-connected disability is demonstrated.

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).  


Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a duty-to-assist letter on the issue of entitlement to a total rating based on unemployability due to service-connected disability.

2.  Obtain the names and addresses of all medical care providers who treated the Veteran for his diabetes since 2007.  Of particular interest is the private examiner who indicated that he was treating the Veteran in November 2007.  After securing the necessary release, the RO should obtain these records.  

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his diabetes mellitus and any complications associated with the disorder.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  

The examiner should address the following questions: 

(a) Does the Veteran require (i) insulin; (ii) restricted diet; and (iii) regulation of activities (avoidance of strenuous occupational and recreational activities)?  

(b) Does the Veteran require (i) insulin; (ii) restricted diet; and (iii) regulation of activities (avoidance of strenuous occupational and recreational activities); with (iv) episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider?  

(c) The examiner(s) should provide an opinion as to whether the Veteran's diabetes requires (i) more than one daily injection of insulin; (ii) restricted diet; and (iii) regulation of activities (avoidance of strenuous occupational and recreational activities); with (iv) episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider.  The examiner(s) should also indicate whether the Veteran experienced progressive loss of weight and strength.  

(d) Additionally, the examiner(s) should describe what, if any, complications attributable to the Veteran's service-connected diabetes mellitus exist and should specifically describe the nature and severity of each such complication.  

(e) The examiner(s) should also address the impact of the Veteran's service-connected diabetes mellitus on his ability to work, if any, and specifically state what job function(s), if any, are affected by the Veteran's service-connected diabetes mellitus.  

(f) The examiner(s) should provide a comprehensive report including complete rationales for all conclusions reached.

4.  The Veteran should be scheduled for appropriate VA examinations to determine the effect of his service-connected disabilities on employability. The claims folder should be made available to the examiners.  The examiners should offer an opinion as to whether the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service connected disabilities.  The examination report must include a complete rationale for all opinions and conclusions reached.

5.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).

6.  Following completion of the above, the claim for should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


